Citation Nr: 1540136	
Decision Date: 09/17/15    Archive Date: 10/02/15

DOCKET NO.  11-06 277	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder, variously diagnosed. 

2.  Entitlement to service connection for a breathing disorder to include bronchial asthma, hyperventilation syndrome, and hay fever, and to include as due to an acquired psychiatric disorder. 

3.  Entitlement to service connection for metabolic syndrome, to include as due to an acquired psychiatric disorder. 

4.  Entitlement to service connection for a sleep disorder to include sleep apnea and narcolepsy, and to include as due to an acquired psychiatric disorder.
 
5.  Entitlement to service connection for bilateral hearing loss




REPRESENTATION

The Veteran represented by:     Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Russell Veldenz, Counsel


INTRODUCTION


The Veteran served on active duty from June 1980 to July 1981.

This matter is before the Board of Veterans' Appeals (Board) on appeal of a September 2010 rating decision in of the St. Paul, Minnesota Department of Veterans Affairs (VA) Regional Office (RO) in.

In August 2012, the Veteran appeared at a hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is in the record.

The Veteran filed his claims as service connection for sleep apnea, sleep connection for narcolepsy, service connection for asthma, and service connection for hay fever.  In addition, he seeks service connection for an acquired psychiatric disorder and the medical evidence has shown various mental health diagnoses.  Multiple medical diagnoses that differ from the claimed condition do not necessarily represent a separate claim, and what constitutes a claim cannot be limited by a lay Veteran's assertion of his condition in his application, but must be construed based on the reasonable expectations of the non-expert claimant and the evidence developed in processing the claim.  Clemons v. Shinseki, 23 Vet. App. 1, 4-5 (2009).  Because the evidence indicates that the Veteran may have different conditions or diagnoses for his various service connection claims, and as a different legal theory may apply to the claims, the Board has therefore stated the issues as set forth on the first page of this decision.

The issues of service connection for degenerative disc disease and total disability based upon individual unemployability (TDIU) have been raised by the record in October 2014 statements, and a claim to reopen service connection for tinnitus in a July 2015 statement, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014).  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issues of issues of service connection for an acquired psychiatric disorder, service connection for breathing disorder, service connection for narcolepsy, and service connection for metabolic syndrome are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDING OF FACT

A bilateral hearing loss for VA purposes has not been present at any point during the claims period.






CONCLUSION OF LAW

The criteria for service connection for bilateral hearing loss are not met. 38 U.S.C.A. §§ 1110, 1112, 5107(b) (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in part at 38 C.F.R § 3.159, amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate the claims.  

Duty to Notify

Under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), when VA receives a complete or substantially complete application for benefits, it will notify the claimant of the following: (1) any information and medical or lay evidence that is necessary to substantiate the claim, (2) what portion of the information and evidence VA will obtain, and (3) what portion of the information and evidence the claimant is to provide.  

Also, the VCAA notice requirements apply to all five elements of a service connection claim.  The five elements are: 1) veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473, 484-86 (2006).  The VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).  

The RO provided pre- and post- adjudication VCAA notice by letter, dated in April 2010 and September 2010.  As for content of the VCAA notice, the documents complied with the specificity requirements of Quartuccio v. Principi, 16 Vet. App. 183, 186-87 (2002) (identifying evidence to substantiate a claim and the relative duties of VA and the claimant to obtain evidence); of Charles v. Principi, 16 Vet. App. 370, 374 (2002) (identifying the document that satisfies VCAA notice); of Pelegrini v. Principi, 18 Vet. App. 112, 119-120 (2004) (38 C.F.R. § 3.159 notice); of Dingess v. Nicholson, 19 Vet. App. 473, 484-86 (2006) (notice of the elements of the claim); and of Vazquez-Flores v. Peake, 580 F.3d 1270 (Fed. Cir. 2009) (evidence demonstrating a worsening or increase in severity of a disability and the effect that worsening has on employment).  Further VCAA notice is not required.

Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim.  The RO has obtained service treatment records, VA treatment records, Social Security Administration records, private medical treatment records, articles concerning PTSD and its relationship to other disabilities as well as articles concerning the handling of servicemen with PTSD by the United States Army and VA, and lay statements by the Veteran and his ex-wife.  VA also afforded the Veteran VA examinations in April 2010 and December 2104 and a hearing before the undersigned in August 2014.  

As to the April 2010 VA examination, the VA examiner stated that the test results were inconsistent and unreliable.  The examiner also indicated the Veteran had normal hearing at discharge. As will be discussed below, there was no separation examination with a hearing test.  Thus, it does not appear that the examiner's medical opinion considered or addressed all of the relevant facts and the Board remanded the hearing loss claim for a new VA examination.  The Board finds the report of the December 2014 VA examination included a review of the Veteran's medical history, including his service treatment records, an interview and an examination of the Veteran, as well as sufficient findings and rationale to support any opinions. Therefore, the Board concludes that the December 2014 VA examination is adequate.  38 C.F.R. § 4.2; see Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).

In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) requires that the Veterans Law Judge who conducts a hearing fulfill two duties to comply with the regulation. These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked. Here, during the Board hearing, the Veteran was assisted at the hearing by his service representative from the Veterans of Foreign Wars of the United States . The undersigned Veterans Law Judge (VLJ) identified the issues and asked the Veteran to provide details of who he has seen for his disabilities and when, including the most recent visits.  The VLJ asked the Veteran whether potential inpatient service records should be obtained.  The VLJ also asked the Veteran to clarify at which VA facility treatment occurred or whether any private physicians were involved.  As to hearing loss, he was asked specifically about noise exposure in service, and that he understood VA had certain standards to be met before awarding service connection and he did not meet them for a hearing loss disability. 

The hearing focused on the elements necessary to substantiate the claims, and the Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate his claim for service connection for bilateral hearing loss.  Therefore, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2) , or to the extent the VLJ did not expressly state the elements of the criteria that were lacking to substantiate the claims, such error is harmless as both the Veteran and his service representative also demonstrated actual knowledge of what was needed to prove the claim.

As the Veteran has not identified any additional evidence pertinent to the claim and as there are no additional records to obtain, the Board concludes that no further assistance to the Veteran in developing the facts pertinent to the claims is required to comply with the duty to assist.

Principles of Service Connection

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110, 38 C.F.R. § 3.303.

Service connection means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service, or if preexisting such service, was aggravated by service.  This may be accomplished by showing inception or aggravation during service.  38 C.F.R. § 3.303(a).

Service connection may be established by either continuity of symptomatology after service under 38 C.F.R. § 3.303(b) or by initial diagnosis of the medical condition after service under 38 C.F.R. § 3.303(d).  The Federal Circuit has held that continuity of symptomatology under 3.303(b) applies only to chronic diseases listed in § 3.309.  Walker v. Shinseki, 708 F.3d 1331, 1338 (Fed. Cir. 2013).  Sensorineural hearing loss, as an organic disease of the nervous system is listed as a disease under § 3.309 as a chronic disease.

For a Veteran who served 90 days or more of active service after December 31, 1946, there is a presumption of service connection for hypertension, if the disability is manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. § 1112; 38 C.F.R. §§ 3.307, 3.309.

For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  Continuity of symptomatology after discharge is required where the condition noted during service is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned.  38 C.F.R. § 3.303(b) .

Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

In order to establish service connection for the claimed disorder, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed.Cir. 2004); Hickson v. West, 12 Vet. App. 247, 253 (1999).  

The threshold for normal hearing is from 0 to 20 decibels, and higher threshold levels indicate some degree of impaired hearing, but not necessarily a hearing loss disability under 38 C.F.R. § 3.385.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993) (citing as authority Current Medical Diagnosis and Treatment, 110-11 (Stephen A. Schroeder et al. eds. (1988).)

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies of 500, 1,000, 2,000, 3,000, and 4,000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of these frequencies are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

Principles of Evidence

Competency is a legal concept in determining whether lay or medical evidence may be considered, in other words, whether the evidence is admissible as distinguished from credibility and weight, factual determinations going to the probative value of the evidence, that is, does the evidence tend to prove a fact, once the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997).

Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159.

Competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer a medical diagnosis, statement, or opinion.  38 C.F.R. § 3.159.

Competency is a question of fact, which is to be addressed by the Board.  Jandreau, v. Nicholson, 492 F.3d 1372, 1377 (2007).

When the evidence is admissible, the Board must then determine whether the evidence is credible.  "Credible evidence" is that which is plausible or capable of being believed.  See Caluza v. Brown, 7 Vet. App. 478, 511 (1995), aff'd per curiam, 78 F. 3d 604 (Fed. Cir. 1996) (the determination of credibility is a finding of fact to be made by the Board in the first instance). 

If the evidence is credible, the Board, as fact finder, must determine the probative value or weight of the admissible evidence, that is, does the evidence tend to prove a material fact.  Washington v. Nicholson, 19 Vet. App. 362, 369 (2005).  If the evidence is not credible, the evidence has no probative value. 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the Veteran.  38 U.S.C.A. § 5107(b).  

Effect of Lay Evidence

The Board recognizes that the Veteran, as part of his evidence, has included his own opinions as to whether he has a given disability, for example, a disability causing hearing loss, and its relation to service.  As noted, as a lay person, the Veteran is competent to describe symptoms, which he is able to perceive through the use of his senses.  38 C.F.R. § 3.159 (Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience; lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.); see Layno v. Brown, 6 Vet. App. 465, 469-71 (1994) (lay testimony is competent as to symptoms of an injury or illness, which are within the realm of one's personal knowledge, personal knowledge is that which comes to the witness through the use of the senses).  Further, the Veteran's statements and testimony are admissible and are to be considered as evidence of continuity.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997) (Competency is a legal concept in determining whether lay evidence may be considered, in other words, whether the evidence is admissible).  The Board thus finds that the Veteran is competent to describe his symptoms in service and thereafter.

Although the Veteran is competent to describe symptoms of, for example, pain, unless the diagnosis is capable of lay observation, the determination as to the presence or diagnosis of such a disability is medical in nature and competent medical evidence is required to substantiate the claim.  Barr v. Nicholson, 21 Vet. App. 303, 308 (2007) (Lay testimony is competent to establish the presence of observable symptomatology, where the determination is not medical in nature and is capable of lay observation).  The Veteran is not asserting any condition that is capable of lay observation.  See Jandreau, 492 F.3d at 1377 (explaining in a footnote, sometimes a layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer); see also Barr, 21 Vet. App at 309 (varicose veins were subject to non-expert diagnosis due to the readily observable defining characteristics of the condition).

Furthermore, a diagnosis cannot be made by the Veteran as a lay person based on mere personal observation, that is, perceived by visual observation or by any other of the senses.  As demonstrated by this case, a diagnosis depends upon interpretation of symptoms, and clinical and diagnostic tests, such as here, audiometric testing, which requires medical knowledge.  No factual foundation has been established that the Veteran is otherwise qualified through specialized education, training, or experience to offer a medical diagnosis.  Therefore, the Veteran's assertion or opinion that he has a bilateral hearing loss disability and the relationship of a diagnosis or symptom to service is not competent evidence.  To this extent his statements and testimony are not probative as evidence of the diagnosis of a disability.  It is the opinion of a layman and not competent medical evidence of a diagnosis by a medical professional.  The Veteran's discussion of his symptoms over the years certainly is important, however, the Veteran's opinion as to the cause of his symptoms cannot outweigh the opinion of a medical professional.

To sum up the foregoing, the Board will consider the Veteran's testimony as it relates to service noise exposure and the onset and course of his hearing loss symptoms.  Such lay evidence is relevant and competent.  To the extent that the Veteran is offering his own opinion as to what disability is causing the symptoms, or the relationship of the disability to service, the Veteran's lay opinion is not competent evidence.

Facts

The Veteran underwent an enlistment examination in October 1979 with an audiological test with pure tone thresholds, in decibels, as follows:





HERTZ



500
1000
2000
3000
4000
RIGHT
20
40
50
50
75
		LEFT
25
25
25
15
15

The Veteran reported that he did not have any hearing loss.  

The Veteran entered service in June 1980.  At the entrance examination in August 1980, he underwent an audiological test with pure tone thresholds, in decibels, as follows:





HERTZ



500
1000
2000
3000
4000
RIGHT
20
5
15
NA
15
    LEFT
20
20
20
NA
20

There is no history included with the examination.  Thereafter, the service treatment records do not indicate any complaints, diagnosis, test results, or treatment for hearing loss.  

The Veteran never received a physical examination, including a hearing test, at separation.  Instead, the Veteran was separated after a medical evaluation board determined he was unfit for further duty based upon other disabilities.  At that time, the Veteran specifically waived in writing the right to undergo a physical examination, including testing of auditory acuity, before the medical evaluation board made its findings and conclusions.

In a private medical record dated in February 2010, the Veteran complained of hearing loss, tinnitus, and popping ears.  The record suggests it was related to the Beirut bomb blast of 1983.  An audiologist reported the Veteran had mild bilateral sensorineural hearing loss although the actual test results themselves were not provided with the record.  The audiologist also indicated the Veteran's responses were very inconsistent and he needed reinstruction frequently.  Nevertheless, the results were considered reliable.  The Veteran had excellent word recognition bilaterally. 

In April 2010, the Veteran was provided a VA examination.  The Veteran reported noise exposure in basic training and the infantry.  He did not have any civilian noise exposure.  Pure tone thresholds, in decibels, were as follows:








HERTZ



500
1000
2000
3000
4000
RIGHT
25
20
29
20
15
		LEFT
25
25
30
25
30

The VA examiner, however, stated that the test results were inconsistent and unreliable.  Nevertheless, the examiner stated that if the Veteran did have a hearing loss, it was not the result of service because his normal hearing at induction did not change significantly by discharge.  The examiner also indicated the Veteran had normal hearing at discharge.  

In August 2012, the Veteran reported he had noise exposure in service from A1 and 110 millimeter mortars. 

In a second VA examination in December 2014, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
15
20
20
20
		LEFT
10
15
20
15
20

The speech recognition scores in both ears were 94 percent in the right ear and 94 percent in the left ear.  The examiner concluded the results were valid.  The Veteran reported he had fluid in his ears in the 1990s and drainage tubes were inserted and the medical condition subsequently abated.  He also reported that he was regularly exposed to loud weapons fire from mortars; M16 rifles; M60 machine guns; and M203 grenade launchers and ear protection was not generally made available.



Analysis

As noted above, the Veteran's hearing acuity, as measured by the pure tone thresholds in audiometric testing, was at normal levels for VA purposes not only upon entry, but also almost 35 years later in December 2014.  While VA attempted to test the Veteran in April 2010, the examiner concluded the results were not reliable.  There is, however, no indication from the test report that the December 2014 test was unreliable and the Veteran does not question the results either.  Therefore, the Board assigns great probative weight to the December 2014 VA test.  The Board notes, however, that the April 2010 test results, although deemed unreliable, are similar to the December 2014 test results.  Therefore, the April 2010 test results do have slight probative value.

As to the February 2010 treatment note, the test results have not been provided to VA. The diagnosis, however, was mild sensorineural hearing loss.  This diagnosis is consistent with the medical community defining normal hearing at 0 to 20 decibels, and higher threshold levels indicating some degree of impaired hearing, but not necessarily a hearing loss disability under 38 C.F.R. § 3.385 for the purposes of applying the laws administered by VA.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993) (citing as authority Current Medical Diagnosis and Treatment, 110-11 (Stephen A. Schroeder et al. eds. (1988).)

In this instance, there is no evidence of hearing loss at 500, 1,000, 2,000, 3,000, and 4,000 Hertz that is 40 decibels or greater; or auditory thresholds for at least three of these frequencies are 26 decibels or greater; or speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  In sum, the December 2014 test  and the evidence before the Board demonstrates that the Veteran does not have a hearing loss disability as defined by VA regulations.

The Board recognizes that the October 1979 enlistment examination appears to demonstrate right ear hearing loss.  This test was before service and the subsequent entrance examination in August 1980 as well as subsequent testing demonstrated normal hearing.  There is no other medical evidence that suggests right ear hearing loss.  Therefore, the October 1979 results appear to be an aberration and have not been duplicated since either by VA examiners or medical providers.  Different examiners, at different times, will not describe the same disability in the same language, and features of a disability which must have persisted unchanged may be overlooked or a change for better or worse may not be accurately appreciated or described.  38 C.F.R. § 4.2.  The Board, when examining the entire medical history before it, finds the evidence indicates the Veteran has not demonstrated a hearing loss in either ear.

To establish entitlement to VA disability compensation, there must be a current disability.  Because the medical evidence does not establish that the Veteran has a current hearing loss disability, as defined by § 3.385, in this case, the Board finds that the Veteran is not entitled to service connection for bilateral hearing loss.

The Board recognizes that the Veteran is asserting his own opinion he has a hearing loss disability.  As noted above, however, although his evidence of symptoms is relevant and competent evidence, he cannot assert an opinion that he has hearing loss.  No factual foundation has been established that the Veteran is otherwise qualified through specialized education, training, or experience to offer a medical diagnosis.  Therefore, the Veteran's assertion or opinion that he has a bilateral hearing loss disability and the relationship to service is not competent evidence.  It is the opinion of a layman and not competent medical evidence of a diagnosis by a medical professional.  See also Clemons v. Shinseki, 23 Vet. App. 1, 4-5 (2009) (holding that a claimant without medical expertise cannot be expected to precisely delineate the diagnosis of his mental illness; he filed a claim for the affliction that his mental condition, whatever it is, causes him).

As there is no competent evidence of current bilateral hearing loss due to an injury, disease, or event in service, there can be no valid claim for service connection.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  There is also no evidence of a hearing loss disability for VA purposes at any point during the claim period or shortly before the claim was filed.  See McClain v. Nicholson, 21 Vet. App. 319 (2007); Romanowsky v. Shinseki, 26 Vet. App. 289 (2013).

As the preponderance of the evidence is against the claim of service connection for bilateral hearing loss, the benefit- of- the-doubt standard of proof does not apply.  38 U.S.C.A. § 5107(b).

ORDER

Entitlement to service connection for bilateral hearing loss is denied.


REMAND

With apologies to the Veteran, this case must be remanded again for further development.  The Court has held that a remand by the Board imposes upon the Secretary of the VA a duty to ensure compliance with the terms of the remand.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  It was further held that where the remand orders of the Board are not complied with, the Board errs in failing to insure compliance.  Id.   

In the May 2014 remand the Board directed the RO to send the Veteran a letter under VA's duty to assist.  The Veteran contends he suffers from PTSD arising from a physical assault by a sergeant while on a training exercise.  The letter was to advise the Veteran that service connection for PTSD requires medical evidence establishing a diagnosis of the condition; a link, established by medical evidence, between current symptomatology and the claimed in-service stressor; and, credible supporting evidence that the claimed in-service stressor occurred.  In addition, the letter should explain the types of evidence the Veteran could provide to help support his claim.  38 C.F.R. § 3.304(f).  The record demonstrates that the RO attempted to send the letter twice, in May 2014 and September 2014, but both times the letter was returned as undelivered.  The Veteran has kept VA advised when he has moved.  Accordingly, to fulfill VA's duties under the law, the RO should again send the Veteran a letter of the evidence that might help him establish claim under 38 C.F.R. § 3.304(f). 

The remand also noted that the assault occurred when the sergeant put a gun to his head and the Veteran suffered hyperventilation, passed out, and woke up at the base hospital where the incident occurred, Fort Carson, Colorado.  The service treatment records do not show any evidence of a diagnosis of a psychiatric disorder in service, including PTSD, and his personnel records do not show evidence of an assault.  He also testified that he has tried unsuccessfully to obtain any in-patient records from the Fort Carson base hospital.

From this evidence, the Board determined that as the Veteran identified by name the sergeant who assaulted him and that the assault occurred in March 1981 during field training.  Thus, the Board determined that VA should determine if there was a sergeant by the name identified by the Veteran, who was assigned to the same battalion and assigned to the same field exercise as the Veteran in March 1981 at Fort Carson, Colorado, and any other facts that might corroborate the identified stressor.  In addition, the Board determined that VA should request any inpatient records from the Fort Carson Base Hospital along with the inpatient records from the Martin Army Hospital at Fort Benning, Georgia that were mentioned in the service treatment records.  

The record before the Board does not show any attempt to verify the presence of the sergeant identified by the Veteran at Fort Carson in March 1981.  In a similar manner, the RO did obtain the inpatient records from the Martin Army Hospital but there was no similar request for the Fort Carson Base Hospital.  Therefore, the case must be remanded for the RO to comply with the prior remand.  

In addition, the Board directed the RO to provide the Veteran with VA examinations regarding his claims of service connection for a mental health disability, service connection for a respiratory disability, service connection for metabolic syndrome, and service connection for a sleeping disability.  

The Board provided a VA examination to the Veteran December 2014 and the VA examiner determined that the Veteran has an antisocial personality disorder.  Thereafter, the Veteran submitted a report by his treating psychologist, Dr. M. Mooney, who determined that the Veteran has posttraumatic stress disorder (PTSD), major depressive disorder, recurrent, anxiety disorder due to medical conditions, and agrophobia without panic disorder.  The Veteran's service representative stated Dr. Mooney has been treating the Veteran for 23 years.  Dr. Mooney also determined that more likely than not the PTSD and other diagnoses were related to traumatic event in the military, however, the event itself has not yet been verified.  Thereafter, the Veteran was provided another VA mental health examination in April 2015, and the examiner was asked to reconcile the opinions of the prior VA examiner and Dr. Mooney.

The record does not contain the records of Dr. Mooney.  The Board has determined that the records of Dr. Mooney are relevant and there is a reasonable possibility that the records could help substantiate the claim.  See Golz v. Shinseki, 590 F.3d 1317, 1322 (Fed. Cir. 2010) (discussing records from the Social Security Administration).

In addition, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  See 38 U.S.C.A. § 5103A (d) (West 2002); Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The VA examiners did not have the benefit of also reviewing the records from the development of the records as noted above such as the records of Dr. Mooney. 

As to the medical claims of service connection (metabolic syndrome, sleeping disability, respiratory disability), the Veteran has claimed they are caused or aggravated by his mental health disabilities.  The Board finds these claims are inextricably intertwined with the mental health disability claim and would normally be deferred until the evidence development is completed and all claims are ready for re-adjudication.  See Harris v. Derwinski, 1 Vet. App. 180 (1991) (two issues are "inextricably intertwined" when they are so closely tied together that a final decision on one issue cannot be rendered until a decision on the other issue has been rendered).

Accordingly, the case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Verify with the Veteran his current mailing address and undertake those actions necessary to comply with the notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), including notice to the Veteran of what information and evidence are still needed to substantiate his claims for service connection for a psychiatric disorder to include PTSD and a psychiatric disorder other than PTSD.  Specific notice must be provided with respect to personal assault PTSD cases and stressor verification.  Under 38 C.F.R. § 3.304(f)(5), the RO should advise the Veteran of potential secondary sources tending to substantiate his claim of personal assault.  Examples of such evidence include, but are not limited to: Records from law enforcement authorities, rape crisis centers, mental health counseling centers, hospitals, or physicians; tests for sexually-transmitted diseases; and roommates, fellow service members, or clergy.  Evidence of behavior changes following the claimed assault is one type of relevant evidence that may be found in these sources.  Examples of behavior changes that may constitute credible evidence of the stressor include, but are not limited to: A request for a transfer to another military duty assignment; deterioration in work performance; substance abuse; episodes of depression, panic attacks, or anxiety without an identifiable cause; or unexplained economic or social behavior changes.  The Veteran should be asked to submit evidence from any secondary sources, and if he requests assistance in obtaining same, all assistance due him should then be provided by the RO.

2.  The RO should attempt to verify with the appropriate sources, including the NPRC and the National Archives and Records Administration the stressor involving the person identified by the Veteran in his statements and testimony as occurring during field training at Fort Carson in March 1981.  The verification should include whether there was a Sergeant Vasquez assigned to the Veteran's unit, A Troop, 1st Squadron, 4th Calvary, at that time and location.

 If the records do not exist or further efforts to obtain the records would be futile, notify the Veteran in accordance with 38 C.F.R. § 3.159(e).

3.  Obtain all VA medical records of treatment of the Veteran at the  VAMC and associated outpatient clinics from March 2015 to the present.   

All attempts to obtain these records should be documented in the file.  Any negative replies must be in writing, and associated with the file.

4.  After the foregoing record development is complete, schedule the Veteran for a VA psychological examination for an acquired psychiatric disability by an appropriate examiner other than the December 2014 and the April 2015 VA examiners. The claims file should be made available to the examiner in conjunction with the examination.  All necessary testing should be conducted.  All pertinent history, including in- service and pre- service and post-service civilian symptomatology, and findings must be reported in detail.  

The examiner is asked to determine if the Veteran has an acquired psychiatric disability, and if so, whether it is at least as likely as not (probability of 50 percent or more), that any current acquired psychiatric disability had its onset during service or is causally and etiologically related to service, including the Veteran's testimony of an assault in March 1981, where a gun was pointed to his head, considering the evidence, accepted medical principles pertaining to the history, manifestation, clinical course, and the character of the disability found.  Any opinion provided should be reconciled with the previous opinions obtained..

If, and only if, the Veteran's stressors have been verified and the Veteran has been diagnosed with PTSD, the examiner should determine whether it is at least as likely as not (50 percent probability) that PTSD is related to reported in-service stressors.

The examiner must not rely solely on the absence of any mental health disability in service as the basis for a negative opinion.  The question is whether current mental health disability is related to service. 
A complete rationale for any opinion offered should be provided.

5.  If, and only if, entitlement to service connection has been established for an acquired psychiatric disorder, then schedule the Veteran for a VA examination to address whether it is at least as likely as not (50 percent probability or more) that any diagnosed respiratory disability, sleep disorder, or metabolic syndrome, has been caused or aggravated by the Veteran's acquired psychiatric disability.
Aggravation is defined as a permanent worsening beyond the natural progression of the disability.

A complete rationale must be provided for any opinion offered.

6.  After the development requested is completed, readjudicate the claims for service connection.  If any benefit sought remains denied, furnish the Veteran and his representative a supplemental statement of the case and a reasonable period to respond, and then return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals






Department of Veterans Affairs


